UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-14124 MILLER INDUSTRIES, INC. (Exact name of registrant as specified in its charter) Tennessee 62-1566286 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 8503 Hilltop Drive Ooltewah, Tennessee 37363 (Address of principal executive offices) (Zip Code) (423) 238-4171 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). oYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesxNo The number of shares outstanding of the registrant’s common stock, par value $.01 per share, as of July 31, 2009 was 11,608,585. Index Page Number PART I FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets – June30, 2009 and December31, 2008 2 Condensed Consolidated Statements of Income for the Three and Six Months Ended June30, 2009 and 2008 3 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June30, 2009 and 2008 4 Notes to Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4. Controls and Procedures 15 PART II OTHER INFORMATION Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 4 Submission of Matters to a Vote of Security Holders 15 Item 6. Exhibits 16 SIGNATURES 17 FORWARD-LOOKING STATEMENTS Certain statements in this Form 10-Q, including but not limited to statements made in Part I, Item 2–”Management’s Discussion and Analysis of Financial Condition and Results of Operations,” may be deemed to be forward-looking statements, as defined in the Private Securities Litigation Reform Act of 1995. Forward-looking statements can be identified by the use of words such as “may,” “will,” “should,” “could,” “continue,” “future,” “potential,” “believe,” “project,” “plan,” “intend,” “seek,” “estimate,” “predict,” “expect,” “anticipate” and similar expressions, or the negative of such terms, or other comparable terminology. Forward-looking statements also include the assumptions underlying or relating to any of the foregoing statements. Such forward-looking statements are made based on our management’s beliefs as well as assumptions made by, and information currently available to, our management. Our actual results may differ materially from the results anticipated in these forward-looking statements due to, among other things: economic and market conditions; the risks related to the general economic health of our customers; our customers’ access to capital and credit to fund purchases, including the ability of our customers to secure floor plan financing; the success and timing of existing and additional export and governmental orders; the cyclical nature of our industry; changes in fuel and other transportation costs; our dependence on outside suppliers of raw materials; changes in the cost of aluminum, steel and related raw materials; and those other risks referenced herein, including those risks referred to in this report, in Part II, Item 1A–”Risk Factors” and those risks discussed in our other filings with the Securities and Exchange Commission, including those risks discussed under the caption “Risk Factors” in our Annual Report on Form 10-K for fiscal 2008, which discussion is incorporated herein by this reference. Such factors are not exclusive. We do not undertake to update any forward-looking statement that may be made from time to time by, or on behalf of, our company. PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS MILLER INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share data) June30, 2009 (Unaudited) December31, 2008 ASSETS CURRENT ASSETS: Cash and temporary investments $ 27,390 $ 19,445 Accounts receivable, net of allowance for doubtful accounts of $1,848 and $1,881 at June30, 2009 and December31, 2008, respectively 37,754 52,424 Inventories 38,224 43,107 Prepaid expenses and other 2,891 1,840 Current deferred income taxes 2,405 2,440 Total current assets 108,664 119,256 PROPERTY, PLANT, AND EQUIPMENT, net 33,576 34,757 GOODWILL 11,619 11,619 DEFERRED INCOME TAXES 8,217 8,542 OTHER ASSETS 82 107 $ 162,158 $ 174,281 LIABILITIES AND SHAREHOLDERS’ EQUITY CURRENT LIABILITIES: Current portion of long-term obligations $ 282 $ 1,849 Accounts payable 13,078 26,710 Accrued liabilities and other 12,343 11,333 Total current liabilities 25,703 39,892 LONG-TERM OBLIGATIONS, less current portion 65 2,417 COMMITMENTS AND CONTINGENCIES (Notes 5 and 7) SHAREHOLDERS’ EQUITY: Preferred stock, $.01 par value; 5,000,000 shares authorized, none issued or outstanding — — Common stock, $.01 par value; 100,000,000 shares authorized, 11,608,585 and 11,593,798 outstanding at June30, 2009 and December31, 2008, respectively 116 116 Additional paid-in capital 161,194 160,919 Accumulated deficit (26,323 ) (28,622 ) Accumulated other comprehensive income (loss) 1,403 (441 ) Total shareholders’ equity 136,390 131,972 $ 162,158 $ 174,281 The accompanying notes are an integral part of these financial statements. 2 MILLER INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (In thousands, except per share data) (Unaudited) Three Months Ended June30, Six Months Ended June30, 2009 2008 2009 2008 NET SALES $ 54,255 $ 74,715 $ 113,011 $ 142,336 COSTS AND EXPENSES: Costs of operations 46,190 66,390 96,543 125,747 Selling, general and administrative expenses 5,817 6,401 12,255 12,712 Interest expense, net 235 338 560 792 Other expense (339 ) (104 ) (284 ) (82 ) Total costs and expenses 51,903 73,025 109,074 139,169 INCOME BEFORE INCOME TAXES 2,352 1,690 3,937 3,167 INCOME TAX PROVISION 966 644 1,638 1,194 NET INCOME $ 1,386 $ 1,046 $ 2,299 $ 1,973 BASIC INCOME PER COMMON SHARE $ 0.12 $ 0.09 $ 0.20 $ 0.17 DILUTED INCOME PER COMMON SHARE $ 0.12 $ 0.09 $ 0.20 $ 0.17 WEIGHTED AVERAGE SHARES OUTSTANDING: Basic 11,608 11,594 11,608 11,594 Diluted 11,855 11,623 11,768 11,627 The accompanying notes are an integral part of these financial statements. 3 MILLER INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Six Months Ended June30, 2009 2008 OPERATING ACTIVITIES: Net income $ 2,299 $ 1,973 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 1,768 1,739 Amortization of deferred financing costs 28 62 Provision for doubtful accounts 340 90 Loss on disposal of equipment 17 — Stock-based compensation 200 77 Issuance of non-employee director shares 75 75 Deferred income tax provision 366 (30 ) Changes in operating assets and liabilities: Accounts receivable 14,799 11,382 Inventories 6,359 (5,488 ) Prepaid expenses and other (1,023 ) (1,078 ) Accounts payable (14,481 ) (5,962 ) Accrued liabilities and other 596 178 Net cash flows from operating activities 11,343 3,018 INVESTING ACTIVITIES: Purchases of property, plant, and equipment (451 ) (3,771 ) Proceeds from sale of property, plant and equipment 1 2 Payments received on notes receivable 36 122 Net cash flows from investing activities (414 ) (3,647 ) FINANCING ACTIVITIES: Payments on long-term obligations (3,932 ) (923 ) Other — (2 ) Net cash flows from financing activities (3,932 ) (925 ) EFFECT OF EXCHANGE RATE CHANGES ON CASH AND TEMPORARY INVESTMENTS 948 438 NET CHANGE IN CASH AND TEMPORARY INVESTMENTS 7,945 (1,116 ) CASH AND TEMPORARY INVESTMENTS, beginning of period 19,445 23,282 CASH AND TEMPORARY INVESTMENTS, end of period $ 27,390 $ 22,166 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash payments for interest $ 669 $ 1,083 Cash payments for income taxes, net of refunds $ 1,518 $ 1,506 The accompanying notes are an integral part of these financial statements. 4 MILLER INDUSTRIES, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.BASIS OF PRESENTATION The condensed consolidated financial statements of Miller Industries, Inc. and subsidiaries (the “Company”) included herein have been prepared by the Company pursuant to the rules and regulations of the Securities and Exchange Commission.
